K&L Gates LLP Suite 2900 925 4th ave. Seattle, WA 98104 April 9, 2010 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Roger Schwall Applied Minerals, Inc. Commission File No. 000-31380 Formerly Atlas Mining Company (filings through 2009-11-13) Amendment No. 2 to Registration Statement on Form S-1 Registration No. 33-16966 Gentlemen: Today, we have filed Amendment No. 2 to Registration Statement No. 33-16966 on Form S-1. The reason for the filing is that the financial statements included in the previous filing, S-1/A Amendment No. 1, became stale. We have included year-end financials and updated the narrative portion of the Registration Statement, but did not make any other major changes that we think we should direct you attention to. We know that you are busy, but would appreciate it if the review could be expeditious. Please feel free to contact me at any time at 206.370.5933. Very truly yours, William Gleeson
